 Case 2:19-cv-01886-JS Document 14 Filed 06/05/20 Page 1 of 16 PageID #: 796



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------X
WENDY NABORRE, a/k/a WENDY DEVAUL,

                         Plaintiff,
                                                     MEMORANDUM & ORDER
             -against-                               19-CV-1886(JS)

COMMISSIONER OF SOCIAL SECURITY,

                    Defendant.
------------------------------------X
APPEARANCES
For Plaintiff:      Craig Joseph Tortora, Esq.
                    Goldsmith & Tortora
                    2067 Jericho Turnpike
                    Commack, New York 11725

For Defendant:           Candace Scott Appleton, Esq.
                         United States Attorney’s Office
                         Eastern District of New York
                         271a Cadman Plaza East
                         Brooklyn, New York 11201

SEYBERT, District Judge:
             Plaintiff    Wendy   Naborre      (“Plaintiff”       or   “Naborre”)

brings this action pursuant to Section 205(g) of the Social

Security Act (42 U.S.C. § 405(g)), challenging the Commissioner of

Social     Security’s    denial   of    her    application       for   disability

insurance benefits.       Before the Court are Plaintiff’s motion for

judgment on the pleadings (Pl. Mot., D.E. 7; Pl. Reply, D.E. 13),

and the Commissioner’s cross-motion for judgment on the pleadings

(Comm’r Mot., D.E. 10; Comm’r Br., D.E. 11).                For the following

reasons,    Plaintiff’s    motion      is   DENIED   and   the    Commissioner’s

cross-motion is GRANTED.
    Case 2:19-cv-01886-JS Document 14 Filed 06/05/20 Page 2 of 16 PageID #: 797



                                   BACKGROUND1

              Plaintiff applied for disability insurance benefits on

April 29, 2015, alleging disability from May 26, 2013. (R. 15.)

Plaintiff       noted     many   issues:       cervical   and     thoracic    spine

herniations, lumbar spinal stenosis, arthritis in both knees,

bursitis and tendonitis in her left shoulder, heart palpations,

and stress.       (R. 212.)      According to Plaintiff, these conditions

“cause her to experience pain, tingling, swelling, tenderness,

restricted range of motion, muscle spasm, and weakness.”                          (Pl.

Mot. at 3.)      After her application was denied on October 16, 2015,

Plaintiff requested a hearing before an administrative law judge

(“ALJ”), which took place on October 3, 2017.                     (R. 15; 38-82.)

Plaintiff,      who     was   represented      by   counsel,    testified    at    the

hearing; a vocational expert also testified.                   (R. at 15.)

              On February 13, 2018, the ALJ issued his decision finding

that Plaintiff was not disabled.               (R. 31.)   This became the final

decision of the Commissioner when the Appeals Council denied

Plaintiff’s request for review.             (R. 1-6.)     This action followed.

(Compl., D.E. 1.)




1 The background is derived from the administrative record filed
by the Commissioner. (R., pp. 1-399, D.E. 6; pp. 400-697,
D.E. 6-1.) For purposes of this Memorandum & Order, familiarity
with the administrative record is presumed. The Court’s
discussion of the evidence is limited to the challenges and
responses raised in the parties’ briefs.


                                           2
 Case 2:19-cv-01886-JS Document 14 Filed 06/05/20 Page 3 of 16 PageID #: 798



                                 DISCUSSION

I.     Standard of Review

            In reviewing the ruling of an ALJ, the Court does not

determine de novo whether the plaintiff is entitled to disability

benefits.    Thus, even if the Court may have reached a different

decision, it must not substitute its own judgment for that of the

ALJ.    See Jones v. Sullivan, 949 F.2d 57, 59 (2d Cir. 1991).             If

the Court finds that substantial evidence exists to support the

Commissioner’s decision, the decision will be upheld, even if

evidence to the contrary exists.          See Johnson v. Barnhart, 269 F.

Supp. 2d 82, 84 (E.D.N.Y. 2003).

II.    The ALJ’s Decision

            Here, the ALJ applied the familiar five-step process

(see 20 C.F.R. §§ 404.1520, 416.920) and concluded that Plaintiff

was not disabled.     (R. 31.)     He found that (1) Plaintiff had not

engaged in substantial gainful activity since May 26, 2013, the

alleged   onset   date   (R.   17);   (2)   she   had   severe   impairments:

obesity; cervical, thoracic, and lumbar degenerative disc disease;

atrial fibrillation; right foot neuroma and arthritis; carpal

tunnel syndrome; and lower extremity peripheral neuropathy (R. 17-

21); (3) the impairments did not meet or equal the severity of any

of the impairments listed in the Social Security Act (R. 21); (4)

Plaintiff had the residual functional capacity to perform sedentary

work with some limitations, but not her past relevant work as a

                                      3
 Case 2:19-cv-01886-JS Document 14 Filed 06/05/20 Page 4 of 16 PageID #: 799



retail store manager (R. 22-29); and (5) there were jobs that

existed during the relevant period that Plaintiff could perform

(R. 29).

III. Analysis

           Plaintiff contends that: (1) the ALJ erred in not finding

certain impairments severe at step two; (2) the ALJ erred in

concluding that she did not meet the listings requirements at step

three; and (3) the RFC was not supported by substantial evidence

because the ALJ improperly weighed the medical opinions, and she

cannot perform sedentary work.           (Pl. Mot. 11, 15, 16.)          The

Commissioner     responds   that   the   ALJ   correctly    applied    legal

standards in a decision supported by substantial evidence. (Comm’r

Br. at 25, 27, 30.)

     A.    Severe Impairments at Step Two

           Plaintiff first argues that the ALJ erred at step two in

finding    her   left   shoulder    bursitis    and   tendinopathy,     knee

osteoarthritis, and fibromyalgia were non-severe.             (Pl. Mot. at

11-15.)    The ALJ found other impairments to be severe, however

(R. 17), and continued to consider the non-severe impairments

throughout his analysis (see, e.g., R. 27 (discussing Plaintiff’s

“fatigue, neck and back pain, decreased range of spinal motion,

right leg pain, foot pain and swelling, and diminished lower

extremity sensations” when formulating RFC); R. 22 (RFC “has been

assessed based on all the evidence with consideration of the

                                     4
 Case 2:19-cv-01886-JS Document 14 Filed 06/05/20 Page 5 of 16 PageID #: 800



limitations and restrictions imposed by the combined effects of

all the claimant’s medically determinable impairments”).)              Thus,

“[a]t        step      two,   the   ALJ    identified      other     ‘severe

impairments,’ . . . and therefore proceeded with the subsequent

steps.       And, in those subsequent steps, the ALJ specifically

considered her [non-severe impairments of fatigue, neck, back, leg

and foot pain, and decreased range of spinal motion].                Because

these conditions were considered during the subsequent steps, any

error was harmless.”          Reices-Colon v. Astrue, 523 F. App’x 796,

798 (2d Cir. 2013) (citations omitted); see also Stanton v. Astrue,

370 F. App’x 231, 233 n.1 (2d Cir. 2010) (no “error warranting

remand because the ALJ did identify severe impairments at step

two, so [the] claim proceeded through the sequential evaluation

process.       Further, contrary to [the Plaintiff’s] argument, the

ALJ’s decision makes clear that he considered the combination of

impairments and the combined effect of all symptoms” in making his

determination.”) (internal quotation marks and citations omitted).

Accordingly, the ALJ did not err at step two.

        B.    Listings at Step Three

              Plaintiff next argues that the ALJ erred at step three

because she meets Listing 1.04 (Disorder of the Spine).            (Pl. Mot.

at 15-16.)          “To be considered disabled under Listing 1.04(A), a

plaintiff must demonstrate evidence of a disorder of the spine

that results in the compromise of a nerve root or the spinal cord

                                       5
    Case 2:19-cv-01886-JS Document 14 Filed 06/05/20 Page 6 of 16 PageID #: 801



with evidence of nerve root compression.”            Houck v. Comm’r of Soc.

Sec., No. 17-CV-1196, 2018 WL 6137123, at *4 (W.D.N.Y. Nov. 24,

2018) (citing 20 C.F.R. Pt. 404, Subpt. P, Appx. 1, §§ 1.04,

1.04(A)).      “It is the plaintiff’s burden to demonstrate that [her]

disability meets all of the specified medical criteria of a spinal

disorder [and a]n impairment that manifests only some of those

criteria, no matter how severely, does not qualify.”                Id. (citing

Sullivan v. Zebley, 493 U.S. 521, 530-31, 110 S. Ct. 885, 891, 107

L. Ed. 2d 967 (1990)).

               Here,   the    ALJ   specifically      found    that    “[w]hile

[Plaintiff] has degenerative disc disease, disc bulging and disc

herniations, there is no evidence that those conditions have

resulted in the compromise of a nerve root . . . or the spinal

cord.” (R. 21.) Even if the ALJ did not specifically cite evidence

in this paragraph of the decision, (see Pl. Mot. at 16), “the ALJ

went on to discuss objective findings, examination results, and

treatment notes in connection with Plaintiff’s spinal impairments

in the balance of the decision” and remand is not required.                Houck,

2018 WL 6137123 at *5 (“simply because the medical evidence cited

[    ]   was   not   discussed   contemporaneously     with   the   step   three

analysis does not render it flawed”); see also Salmini v. Comm’r

of Soc. Sec., 371 F. App’x 109, 112–13 (2d Cir. 2010) (“although

the ALJ might have been more specific in detailing the reasons for

concluding that plaintiff’s condition did not satisfy a listed

                                        6
    Case 2:19-cv-01886-JS Document 14 Filed 06/05/20 Page 7 of 16 PageID #: 802



impairment, other portions of the ALJ’s detailed decision, along

with     plaintiff’s    own   testimony,    demonstrate     that    substantial

evidence supports this part of the ALJ’s determination.”).

              Further, contrary to Plaintiff’s arguments, (Pl. Mot. at

15-16), it was her burden to demonstrate her spinal disorder met

the listings.       “To meet these requirements, a claimant must offer

medical findings equal in severity to all requirements, which must

be     supported   by   medically    acceptable    clinical   and    laboratory

diagnostic techniques.”         Debra E. v. Comm’r of Soc. Sec., No. 18-

CV-0513, 2019 WL 4233162, at *7 (N.D.N.Y. Sept. 6, 2019).                   The

record does not establish all the specified criteria for Listing

1.04, and accordingly, remand is not warranted on this basis.

        C.    The Treating Physician Rule

              Plaintiff makes a cursory argument that the ALJ erred by

assigning little weight to her treating physicians’ opinions in

formulating the RFC.2           (Pl. Mot. at 17.)        Plaintiff does not

identify which doctors’ opinions she believes the ALJ should have

given more weight to; she merely argues that the ALJ should not




2 The ALJ found Plaintiff had the capacity for sedentary work,
which “involves lifting no more than 10 pounds at a time and
occasionally lifting or carrying articles like docket files,
ledgers, and small tools. Although a sedentary job is defined
as one which involves sitting, a certain amount of walking and
standing is often necessary in carrying out job duties. Jobs are
sedentary if walking and standing are required occasionally and
other sedentary criteria are met.” 20 C.F.R. 404.1567(a).

                                        7
    Case 2:19-cv-01886-JS Document 14 Filed 06/05/20 Page 8 of 16 PageID #: 803



have assigned great weight to consultative examiner Dr. Shapiro’s

opinion.

              The “treating physician rule” provides that the medical

opinions and reports of a claimant’s treating physicians are to be

given “special evidentiary weight.”           Clark v. Comm’r of Soc. Sec.,

143 F.3d 115, 118 (2d Cir. 1998).           The regulations state:

              Generally, we give more weight to opinions
              from your treating sources . . . . If we find
              that a treating source’s opinion on the
              issue(s) of the nature and severity of your
              impairment(s) is well-supported by medically
              acceptable clinical and laboratory diagnostic
              techniques and is not inconsistent with the
              other substantial evidence in your case
              record, we will give it controlling weight.

20 C.F.R. § 404.1527(c)(2) (emphasis supplied).3                Nevertheless,

the opinion of a treating physician “need not be given controlling

weight where [it is] contradicted by other substantial evidence in

the record.”       Molina v. Colvin, No. 13-CV-4701, 2014 WL 3925303,

at *2 (S.D.N.Y. Aug. 7, 2014) (internal quotation marks and

citations omitted).




3 “While the Act was amended effective March 27, 2017 [to
eliminate the treating physician rule], the Court reviews the
ALJ’s decision under the earlier regulations because the
Plaintiff’s application was filed before the new regulations
went into effect.” Williams v. Colvin, No. 16-CV-2293, 2017 WL
3701480, at *1 (E.D.N.Y. Aug. 25, 2017); see also 20 C.F.R.
§ 404.1527 (“For claims filed (see § 404.614) before March 27,
2017, the rules in this section apply. For claims filed on or
after March 27, 2017, the rules in § 404.1520c apply.”).

                                        8
 Case 2:19-cv-01886-JS Document 14 Filed 06/05/20 Page 9 of 16 PageID #: 804



           When an ALJ does not afford controlling weight to the

opinion of a treating physician, the ALJ must consider several

factors:      “(1) the length of the treatment relationship and

frequency of the examination; (2) the nature and extent of the

treatment relationship; (3) the extent to which the opinion is

supported by medical and laboratory findings; (4) the physician’s

consistency with the record as a whole; and (5) whether the

physician is a specialist.”       Schnetzler v. Astrue, 533 F. Supp. 2d

272, 286 (E.D.N.Y. 2008).         The ALJ must also set forth “‘good

reasons’ for not crediting the opinion of a plaintiff’s treating

physician.”    Id.     “An application of the treating physician rule

is sufficient when the ALJ provides ‘good reasons’ for discounting

a treating physician’s opinion that reflect in substance the

factors as set forth in [Section] 404.1527(d)(2), even though the

ALJ declines to examine the factors with explicit reference to the

regulation.”    Crowell v. Comm’r of Soc. Sec., 705 F. App’x 34, 35

(2d Cir. 2017) (“While the ALJ did not explicitly discuss the

treating   physician      rule,   he       nonetheless   stated   that     [the

physician’s] opinion . . . was contradictory to the rest of the

record evidence.”).

           Here, in reaching his conclusions, the ALJ discussed the

opinions of several sources.        The ALJ assigned “great weight” to

the opinion of state agency psychological consultant Dr. Shapiro,

who   stated    that    Plaintiff’s        “anxiety   disorder    caused    no

                                       9
Case 2:19-cv-01886-JS Document 14 Filed 06/05/20 Page 10 of 16 PageID #: 805



restrictions     in   performing     activities          of   daily    living,   mild

difficulties in maintaining social functioning and maintaining

concentration, persistence or pace and no repeated episodes of

decompensation.”      (R. 27.)   The ALJ gave this opinion great weight

because   it   was    “consistent    with       [Plaintiff’s]         performance   at

mental status examinations and her lack of formal mental health

treatment.”    (R. 27.)    Dr. Shapiro did not examine Plaintiff, but

reviewed the record.      (Comm’r Br. at 14.)

           However, as relevant here, the ALJ assigned “little

weight” to opinions of Dr. Acer, Dr. Rudansky, Nurse Practitioner

Rogers, and Dr. Ali.      In doing so, the ALJ found that the opinions

were   “inconsistent      with      the        overall     evidence      of    record.

Additionally, portions of the opinions of Dr. Rudansky and Dr. Ali

were vague and provided little explanation for the work-related

restrictions provided.”        (R. 27.)

           Dr.    Acer,    a   psychologist,             consultatively       examined

Plaintiff once in August 2015 and diagnosed “[a]djustment disorder

with mixed anxiety and depressed mood.”                    (R. 402.)      She opined

that Plaintiff could “follow and understand simple instructions

and directions and appropriately perform simple tasks.                        She may

have some trouble maintaining a regular schedule for long periods

of time and dealing with stress.”               (R. 402.)      Plaintiff’s stress

related issues did “not appear to be severely hampering function.”




                                          10
    Case 2:19-cv-01886-JS Document 14 Filed 06/05/20 Page 11 of 16 PageID #: 806



(R. 402.)       Dr. Acer did not opine on Plaintiff’s claimed physical

impairments.

               Dr. Rudansky, a neurologist, first saw Plaintiff in

2013.       (R. 344-45.)         After their consultation, he noted that

Plaintiff “need[ed] to address the psychophysiological nature of

the inflammatory cascade which is activating her musculoskeletal

pain, episodic migraines as well as cognitive malaise.”                   (R. 345.)

He spoke to her about “the nature of chronic somatoform4 pain” and

recommended         a     Mediterranean    diet,      daily    aerobic    exercise,

restorative          sleep      and    melatonin,      and     self-actualization

relaxation.         (R. 345.)

               As to her physical impairments, in 2017, after seeing

Plaintiff for three months and as needed (R. 690), Dr. Rudansky

completed      an       impairment    questionnaire    and    diagnosed   her   with

migraines, cognitive difficulties, depression, and fibromyalgia.

(R. 690.)        He noted clinical findings of “marked paracervical

trigger point tenderness [and] limited flexion/rotation on neck”

and had performed “EMG studies” and “neurocognitive testing” for


4 According to the Mayo Clinic, “Somatic symptom disorder is
characterized by an extreme focus on physical symptoms--such as
pain or fatigue--that causes major emotional distress and
problems functioning. You may or may not have another diagnosed
medical condition associated with these symptoms, but your
reaction to the symptoms is not normal.” Somatic Symptom
Disorder, available at https://www.mayoclinic.org/diseases-
conditions/somatic-symptom-disorder/symptoms-causes/syc-
20377776.



                                           11
Case 2:19-cv-01886-JS Document 14 Filed 06/05/20 Page 12 of 16 PageID #: 807



laboratory and diagnostic testing.                  (R. 690-91.)   He had treated

her with physical therapy and trigger and Botox injections.                     (R.

694.)     He opined that her pain was “moderate” and “constant” and

her    fatigue       was   “severe”    and    that    her   symptoms   “constantly”

interfered with her attention and concentration.                   (R. 692, 695.)

He also opined that Plaintiff was incapable of tolerating even

“low stress” at work.           (R. 695.)

               Dr. Rudansky further opined that in an eight-hour work

day, Plaintiff could (1) sit for zero to one hours, (2) stand or

walk    for    one    hour,    (3)    not    sit   continuously,   (4)   not   stand

continuously, (5) lift zero to ten pounds occasionally and never

lift anything over ten pounds, (6) carry zero to five pounds

occasionally and never carry anything over five pounds, and that

Plaintiff (1) would have to get up and walk around in less than

one-hour       intervals      and    (2)    had    significant   limitations   with

repetitive reaching, handling, fingering or lifting.                   (R. 692-93.)

Plaintiff could not push, pull, kneel, bend, or stoop.                   (R. 696.)

               Dr. Ali, a consultative examiner, saw Plaintiff once in

September 2015 for an internal medicine examination.                   (R. 404-07.)

He diagnosed her with back pain, neck pain, and a history of

asthma.       (R. 407.)     He noted a regular heart rhythm. (R. 406.)           He

observed that she had normal gait, could walk without difficulty,

fully squat, and get up from her chair without difficulty.                      (R.

406.)    Her cervical spine showed full flexion, extension, lateral

                                             12
Case 2:19-cv-01886-JS Document 14 Filed 06/05/20 Page 13 of 16 PageID #: 808



flexion bilaterally, and full rotary movement bilaterally.                   (R.

406.)       She had intact hand and finger dexterity and full bilateral

grip    strength.       (R.    407.)     He   opined   that   she     had   “mild

restrictions for standing, walking, climbing, bending, lifting and

carrying because of back pain.”           (R. 407.)

               Here, the ALJ gave “little weight” to any medical opinion

as     to     Plaintiff’s     physical    impairments.        These    physical

impairments necessarily underlie the RFC determination.                And as to

some factors, the RFC contradicts Dr. Rudansky’s opinion: the ALJ

found Plaintiff could stand or walk two hours in an eight-hour

day, while Dr. Rudansky opined she could stand or walk for one

hour and not stand continuously; the ALJ found Plaintiff could sit

six hours in an eight-hour day, while Dr. Rudansky concluded she

could sit for zero to one hours and not sit continuously; and the

ALJ found Plaintiff could frequently reach, handle and finger,

while Dr. Rudansky stated she had significant limitations with

repetitive reaching, handling, fingering or lifting.                (Compare R.

22 (ALJ RFC finding) with R. 692-93 (Dr. Rudansky impairment

questionnaire).)        The ALJ’s RFC finding was largely consistent

with Dr. Ali’s opinion, however, who found that Plaintiff had only

mild restrictions.          (R. 407.)

               The ALJ did not necessarily recount the factors (see 20

C.F.R. § 416.927) in assigning little weight to Dr. Rudansky’s

opinion.       However, “[w]hile the ALJ did not explicitly discuss the

                                         13
Case 2:19-cv-01886-JS Document 14 Filed 06/05/20 Page 14 of 16 PageID #: 809



treating     physician    rule,    he    nonetheless     stated     that     [the

physician’s] opinion . . . was contradictory to the rest of the

record evidence.”      Crowell, 705 F. App’x 35.         The ALJ thoroughly

recounted     the    treatment    records,      examination    results,       and

recommendations from the doctors.            The Court finds these were good

reasons to assign less weight to certain opinions.

             For example, the ALJ took into account that in his

initial exam, Dr. Rudansky observed “5/5 motor strength, intact

extremity reflexes, normal extremity sensations, and normal gait,”

despite a “marked paracervical tenderness and a limited range of

forward flexion and lateral rotation.”              (R. 23.)      The ALJ also

considered    that   in   2013,   Dr.    Penzi-Luxemberg    observed       normal

extremity reflexes, 5/5 extremity strength, normal coordination,

no extremity swelling, normal gait, but did note decrease range of

spinal motion and pain.      (R. 23.)

             Further, Dr. Gurtowski, an orthopedic surgeon who saw

Plaintiff in 2013, observed a decreased range of cervical spinal

motion but good upper extremity strength. (R. 23.) In 2014, while

Plaintiff complained of hand pain, her x-rays were normal.                   (R.

24.)   Moreover, in 2014, a rheumatologist found no motor weakness

or reflex abnormalities, but noted cervical spine tenderness.                (R.

24.)   A 2014 thoracic spine MRI showed degenerative changes, a

herniated disc, and disc bulge. (R. 24.)               In July 2014, while

complaining of pain, Plaintiff was observed to have a normal gait,

                                        14
Case 2:19-cv-01886-JS Document 14 Filed 06/05/20 Page 15 of 16 PageID #: 810



muscle strength of 5/5, and normal balance.             (R. 24.)        In 2015,

she had a normal gait, walked without difficulty, squatted fully,

needed no help getting on and off the exam table, and rose from a

chair without difficulty.        She had full range of cervical spine

motion and had 5/5 extremity strength and grip strength. (R. 25.)

The ALJ also extensively discussed Plaintiff’s heart issues.                 (R.

23-26.)

            Finally,    “‘the   ALJ     has   discretion    to    evaluate    the

credibility of a claimant and to arrive at an independent judgment,

in light of medical findings and other evidence.’”                      Mollo v.

Barnhart, 305 F. Supp. 2d 252, 263-64 (E.D.N.Y. 2004) (quoting

Marcus v. Califano, 615 F.2d 23, 27 (2d Cir. 1979)); Fiumano v.

Colvin, No. 13-CV-2848, 2013 WL 5937002, at *9 (E.D.N.Y. Nov. 4,

2013) (“An ALJ is not required to accept a claimant’s testimony

regarding the severity and persistence of [her] symptoms as true,

but rather can evaluate the credibility of a claimant to arrive at

an independent judgment based on the medical findings and other

evidence”).    Taking into account the record evidence, the ALJ here

determined that Plaintiff “experiences limitations and some of the

symptoms alleged, but not to the extent that is alleged.”                     (R.

28.)

            “Although     the   ALJ’s    conclusion    may       not    perfectly

correspond with any of the opinions of medical sources cited in

his    decision,   he   was   entitled   to   weigh   all   of    the   evidence

                                        15
Case 2:19-cv-01886-JS Document 14 Filed 06/05/20 Page 16 of 16 PageID #: 811



available to make an RFC finding that was consistent with the

record as a whole.”    Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir.

2013) (“As the ALJ explained in his opinion, his RFC assessment

took account of the opinions of all of these experts and the notes

of other treatment providers”).       Taking into account her “history

of treatment, modest range of daily activities and the objective

findings or record,” the ALJ concluded she could perform sedentary

work.   (R. 26.)      Accordingly, in consideration of the entire

record, the Court finds the ALJ’s decision was supported by

substantial evidence.

                                CONCLUSION

           For the foregoing reasons, the Commissioner’s cross-

motion (D.E. 10) is GRANTED and Plaintiff’s motion (D.E. 7) DENIED.

The Clerk of the Court is directed to enter judgment accordingly

and mark this case CLOSED.



                                         SO ORDERED



                                         _/s/ JOANNA SEYBERT    __
                                         Joanna Seybert, U.S.D.J.

Dated: June    5 , 2020
       Central Islip, New York




                                    16
